 1                                                                        The Honorable Robert Lasnik

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     MOHAMED A. HUSSEIN, an individual, and             Case No. 2:16-cv-00278 RSL
 9   HASSAN HIRSI, an individual,
                                  Plaintiffs,           ORDER GRANTING IN PART
10        v.                                            PLAINTIFFS’ MOTION FOR
                                                        ATTORNEY’S FEES AND CLASS
11   AIR SERV CORPORATION, a foreign                    REPRESENTATIVES’ INCENTIVE
     corporation,                                       AWARDS
12
                             Defendant.
13
            WHEREAS, Plaintiffs have submitted authority and evidence supporting Plaintiffs’
14
     Motion for Attorney’s Fees, Costs and Class Representatives’ Incentive Awards; and
15
            WHEREAS, the Court, having considered the pleadings on file and being fully advised,
16

17   finds that good cause exists for entry of the Order below; now, therefore,

18          IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

19          1.      Unless otherwise provided herein, all capitalized terms in this Order shall have
20   the same meaning as set forth in the Plaintiffs’ Motion for Attorney’s Fees, Costs and Class
21
     Representatives Incentive Awards.
22
            2.      The Court having appointed Badgley Mullins Turner, PLLC and the Law Offices
23
     of Daniel Whitmore as Class Counsel.
24
            3.      Class Counsel has requested the Court award $175,000.00, an amount equal to
25

26   Defendant ABM Aviation, Inc. (formerly operating as Air Serv Corporation) (“Air Serv”)’s

     ORDER GRANTING IN PART PLAINTIFFS’ MOTION                  BADGLEY MULLINS TURNER                    PLLC
     FOR ATTORNEY’S FEES AND CLASS                                    19929 Ballinger Way NE, Suite 200
                                                                             Seattle, WA 98155
     REPRESENTATIVES’ INCENTIVE AWARDS - 1                                    TEL 206.621.6566
     2:16-cv-00278 RSL                                                        FAX 206.621.9686
     contribution towards Class Counsel’s attorney’s fees.
 1

 2          4.      Defendant agreed to pay Maximum Settlement Amount Three Million, Seventy

 3   Thousand, Three Hundred Dollars, and Thirty-Three Cents ($3,070,300.33) to the Class

 4   Members, inclusive of any attorney’s fees and costs, administrative fees, and incentive awards.
 5   That amount has now been reduced by $872,789.05, which represents the Opt-Out Employees’
 6
     total back wages and sick pay.
 7
            5.      The Court finds that attorney’s fees in the amount of $145,000 are fair and
 8
     reasonable under RCW 49.48.030, the Ordinance (“SeaTac Municipal Code Chapter 7.45”), and
 9
     Ninth Circuit case law. The Court reaches this conclusion after analyzing: (1) the results Class
10

11   Counsel achieved; (2) Class Counsels’ risk in this litigation; (3) the complexity of the issues

12   presented; (4) the hours Class Counsel worked on the case; (5) Class Counsels’ hourly rate;

13   (6) the contingent nature of the fee; and (7) awards made in similar cases.
14          6.      Class Counsel has submitted authority and declarations that supports the Court’s
15
     lodestar cross-check. Applying the reasonable number of hours expended on this litigation to the
16
     reasonably hourly rates charged by Class Counsel, the lodestar is $144,627.89.
17
            7.      The $30,000 reduction from the original attorney’s fee request shall be allocated
18
     among the Class Members per the terms of the Settlement Agreement, resulting in proportionate
19

20   increases to the Individual Allocable Shares

21          8.      This Court also awards $3,000.00 ($1,000.00 each) to Plaintiffs Mohamed A.

22   Hussein, Hodan A. Dahir, and Mohamed Yusuf as incentive awards for serving as the class
23   representatives.
24
            9.      Based on the foregoing findings and analysis, the Court awards Class Counsel
25
     $145,000.00 in attorney’s fees.
26

     ORDER GRANTING IN PART PLAINTIFFS’ MOTION                  BADGLEY MULLINS TURNER                    PLLC
     FOR ATTORNEY’S FEES AND CLASS                                    19929 Ballinger Way NE, Suite 200
                                                                             Seattle, WA 98155
     REPRESENTATIVES’ INCENTIVE AWARDS - 2                                    TEL 206.621.6566
     2:16-cv-00278 RSL                                                        FAX 206.621.9686
 1

 2        Dated this 20th day of December, 2018.

 3

 4
                                          A
                                          HONORABLE ROBERT S. LASNIK
                                          UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING IN PART PLAINTIFFS’ MOTION     BADGLEY MULLINS TURNER                  PLLC
     FOR ATTORNEY’S FEES AND CLASS                     19929 Ballinger Way NE, Suite 200
                                                              Seattle, WA 98155
     REPRESENTATIVES’ INCENTIVE AWARDS - 3                     TEL 206.621.6566
     2:16-cv-00278 RSL                                         FAX 206.621.9686
